        Case 18-13164-mdc              Doc 49 Filed 03/10/19 Entered 03/11/19 01:57:57                               Desc Imaged
                                            Certificate of Notice Page 1 of 2
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 18-13164-mdc
Dolores L. Mancini                                                                                         Chapter 13
John M. Mancini
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: ChrissyW                     Page 1 of 1                          Date Rcvd: Mar 08, 2019
                                      Form ID: 155                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 10, 2019.
db/jdb        #+Dolores L. Mancini,   John M. Mancini,   2031 Lockwood Lane,
                 Feasterville Trevose, PA 19053-2424

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 10, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 8, 2019 at the address(es) listed below:
              BRAD J. SADEK   on behalf of Joint Debtor John M. Mancini brad@sadeklaw.com, bradsadek@gmail.com
              BRAD J. SADEK   on behalf of Debtor Dolores L. Mancini brad@sadeklaw.com, bradsadek@gmail.com
              DANIELLE BOYLE-EBERSOLE    on behalf of Creditor   MTGLQ Investors, LP c/o Rushmore Loan
               Management Services debersole@hoflawgroup.com, jzhang@hoflawgroup.com
              United States Trustee   USTPRegion03.PH.ECF@usdoj.gov
              WILLIAM C. MILLER, Esq.   ecfemails@ph13trustee.com, philaecf@gmail.com
                                                                                            TOTAL: 5
 Case 18-13164-mdc            Doc 49 Filed 03/10/19 Entered 03/11/19 01:57:57                        Desc Imaged
                                   Certificate of Notice Page 2 of 2




                                     UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________________________________________________________________
In Re: Dolores L. Mancini and John M.
Mancini
             Debtor(s)                                                    Chapter: 13
                                                                          Bankruptcy No: 18−13164−mdc
_____________________________________________________________________________________________
                   ORDER CONFIRMING PLAN UNDER CHAPTER 13
    AND NOW, this March 7,2019 upon consideration of the plan submitted by the debtor
under chapter 13 of title 11 U.S.C. and the standing trustee's report which has been filed; and it
appearing that:


     A. a meeting of creditors upon notice pursuant to 11 U.S.C. 341 (a) and a confirmation
hearing upon notice having been held;
      B. the plan complies with the provisions of 11 U.S.C. 1322 and 1325 and with other
applicable provisions of title 11 U.S.C.;
     C. any fee, charge or amount required under chapter 13 of title 28 or by the plan, to be paid
before confirmation, has been paid;
WHEREFORE, it is ORDERED that the plan is CONFIRMED.
                                                                  Magdeline D. Coleman
                                                                  Judge ,
                                                                  United States Bankruptcy Court
                                                                                                                  46
                                                                                                            Form 155
